Amendments submitted 3/23/22 have been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11,12, 13, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Yoo US 2008/0128735 in view of Ng US 2006/0066210
In regard to claim 1, Yoo teaches a blue diode  103 and a  radiation film (405,407) , wherein the radiation film covers an entire exterior of the blue diode, and the radiation film comprises radiation film units disposed in multiple layers (fig. 5); and wherein a blue light emitted by the blue diode excites the radiation film to emit a red light and a green light, and the blue light, the red light, and the green light are mixed to form white light.  
Yoo lacks the diode being a laser diode. 
	Ng teaches a laser diode with layers (coatings/films) of laser radiation/conversation material that cover the entire exterior surface of the diode (fig 2) [0014-0015].
It would have been obvious to one of ordinary skill in the art at the time of filing to  use a laser diode in Yoo such as taught by Ng. One of ordinary skill in the art would have been motivated to use a laser diode to improve optical efficiency, and/or provide better color rendering. 
In regard to claim 2, Yoo lacks the specific teaching of the film comprising at least one of a laser dye, an inorganic group III or group V semiconductor material, a laser crystal, and a laser material; and wherein, the laser dye comprises at least one of coumarins, rhodamines, cyanines, and azines, the laser crystal comprises at least one of Nd:YAG crystal, Nd:YLF crystal, Nd:YV04 crystal, Yb:YAG crystal, and Nd:YAG polycrystalline ceramic, and the laser material comprises at least one of quantum dots, all-inorganic perovskites, and organic-inorganic hybrid perovskites.  
Ng teaches laser crystals and quantum dots [0027].
The use of various conversion materials are well known in the art and commonly employed for producing a desired light output. It would have been obvious to one of ordinary skill in the art at the time of filing to use crystal or QDs. One of ordinary skill in the art would have been motivated to use crystals or QDs for providing  high quality light conversion for improved light output color/rendering as known in the art. 
In regard to claim 3, Yoo and Ng provide for materials of the multilayer laser radiation film units being different from each other (Yoo 405,407), and each layer of the laser radiation film units emits the red laser and the green laser after being excited by the blue laser (as described in view of Ng above).  
In regard to claim 11, Yoo teaches an LED with a wavelength within the range of 400 nm to 450 nm [0016].
In regard to claims 12 and 20, Yoo teaches a backlight and LCD corresponding to the backlight (as conventionally employed in the art) throughout the disclosure (such as in [0003,0034,0039,0049,0059] 
In regard to claim 13, Yoo and Ng both teach materials of the multilayer conversion radiation film units being different from each other, and Yoo teaches each layer of the radiation film units emits the red laser and the green laser after being excited by the blue laser 103) [0036].  

Claims 4, 6, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo and Ng and further in view of Cao CN 105068313. 
In regard to claim 4, Yoo and Ng teach the invention describe above, and Yoo further teaches the use of the lighting device in a backlight display,  but lacks the specific details of the backlight including of a side-type backlight structure, comprising a light guide plate and a reflective layer; wherein an included angle between the light emitting surface of the blue laser diode and a reflective surface of the reflective layer is an acute angle, so that an emitted light is reflected through the reflective surface; and wherein an included angle between the reflection surface of the reflection layer and the light guide plate is an acute angle, so that light reflected by the reflection surface enters the light guide plate.  
Cao teaches a  side-type backlight structure, and the backlight module comprising a light guide plate 3 and a reflective layer; wherein an included angle between the light emitting surface of the blue laser diode and a reflective surface of the reflective layer is an acute angle, so that an emitted light is reflected through the reflective surface; and wherein an included angle between the reflection surface of the reflection layer and the light guide plate is an acute angle, so that light reflected by the reflection surface enters the light guide plate ( see figs. 1-8).  
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a side type backlight for use with Yoo/Ng’s sources. One of ordinary skill in the art would have been motivated to use the light source of Yoo/Ng in a backlight such as described by Cao in order to provide a thin (side type) display with optimal color saturation. 
In regard to claim 6, Yoo and NG as described above provide for a blue laser emitted by the blue laser diode excites the laser radiation film to emit the red laser and the green laser; and providing the backlight of Cao provides for  the white light formed by mixing the blue laser, the red laser, and the green laser is reflected to the light guide plate through the reflection surface of the reflection layer, and is uniformly emitted through the light guide plate.  


Claims 7, 9,  17, 19, (and alternatively claims 12 and 20) are rejected under 35 U.S.C. 103 as being unpatentable over Yoo and Ng and further in view of Hsu US 2015//0369989. 
 In regard to claims 7, 9,  17, and 19 Yoo and Ng teach the invention described above, and Yoo teaches the light source being used in a backlight module but lacks the specifics of the backlight including a direct-type with an optical film group and a reflective layer that are disposed opposite with each other; and wherein the blue laser diode is disposed on the reflective layer, both the light emitting surface of the blue laser diode and a reflective surface of the reflective layer are disposed toward the optical film group, and the blue laser diode emits the blue laser in a direction of the optical film group.  
Hsu teaches an optical film group 880,860 and a reflective layer (not labelled in fig. 16, but 770 in fig. 13) that are disposed opposite with each other; and wherein the blue diode is disposed on the reflective layer, both the light emitting surface of the blue laser diode and a reflective surface of the reflective layer are disposed toward the optical film group, and the blue diode emits the blue light in a direction of the optical film group (fig. 13 and 16).  
Direct backlight light with optical films are conventional in the art. It would have been obvious to one of ordinary skill in the art at the time of filing to use the sources of Yoo/Ng in a direct type backlight such as taught by Hsu. One of ordinary skill in the art would have been motivated to provide a direct type backlight in order to maximize the light output as desired or necessitated for particular applications. 
	The combination of Yoo, Ng and Hsu would provide for a blue laser diode  that emits the blue laser in the direction of the optical film group, and the blue laser excites the laser radiation film to emit the red laser and the green laser; and wherein the white light formed by mixing the blue laser, the red laser, and the green laser is emitted toward the optical film group, and is uniformly emitted through the optical film group.  
	In regard to claims 12 and 20, while Yoo teaches the use of a backlight with an LCD display, which is conventional in the art, Hsu is also provided for expressly showing a backlight used with an LCD display.  
LCDs are old and well known in the art of illumination. The use of such as display would have been obvious and one would have been motivated  to use an LCD display (as mentioned by Yoo and expressly taught by Hsu) for providing illumination in a display device as commonly employed in the art. 


Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Yoo and Ng in view of Hsu and alternatively in view of Huang US 2008/001338.
In regard to claim 10,  Yoo, Ng, and Hsu teach the invention described above (see claim7) and Hsu teaches that each of the optical films 860 and 880 may be a diffusion sheet or BEF but does not explicitly mention a prism sheet for the BEF. 
The examiner takes official notice that prism sheets are known BEFs and it would have been obvious to use a prism sheet at a BEF since prism sheets are conventional optical films known for use in brightness enhancement. One of ordinary skill would have had good reason to pursue the known option(s) of prism sheet for a BEF which is considered to be within his or her technical grasp.  This leads to the anticipated success of improving brightness and it is determined this is not of innovation, but of ordinary skill and common sense.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Alternatively, Huang ‘338 teaches  optical film group which comprises a diffusion sheet  23   to the reflective layer (bottom of 22), and a BEF prism sheet 24 disposed on a side of the diffusion sheet away from the reflective layer.  
Reasons to combine same as stated above.
Response to Arguments
Applicant’s arguments with respect to claims 3/23/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JULIE A BANNAN/Primary Examiner, Art Unit 2875